—In an action to recover damages for medical malpractice, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Lifson, J.), dated November 7, 2001, as, upon reconsideration of an order of the same court, dated October 5, 2001, adhered to its original determination denying that branch of their motion which was to compel the plaintiff Joanne Molesi to provide certain medical authorizations in response to their demands.
Ordered that the order is reversed insofar as appealed from, with costs, and upon reconsideration, that branch of the motion which was to compel the plaintiff Joanne Molesi to provide certain medical authorizations in response to the defendants’ demands is granted.
Since the plaintiff Joanne Molesi placed her mental condition in controversy, the Supreme Court should have granted that branch of the defendants’ motion which was to compel her to provide certain medical authorizations allowing them to obtain medical records relating to that condition (see Prink v Rockefeller Ctr., 48 NY2d 309; Koump v Smith, 25 NY2d 287, 294; Schager v Durland, 286 AD2d 725; Ellerin v Bentley’s, 266 AD2d 259). Ritter, J.P., Florio, Goldstein, Luciano and Cozier, JJ., concur.